—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the verdict is against the weight of the evidence. “In a bench trial, as in a jury trial, the credibility determinations made by the trier of fact are entitled to great deference” (People v Robinson, 272 AD2d 943, lv denied 95 NY2d 870). Upon our review of the record, we conclude that County Court did not fail to give the evidence the weight it should be accorded when it credited the testimony of the complainant and his father and rejected the testimony of defendant’s alibi witnesses (see, People v Aliotta, 176 AD2d 1198; see also, People v Melendez, 213 AD2d 1037). The sentence is not unduly harsh or severe. (Appeal from Judgment of Monroe County Court, Bristol, J.— Attempted Assault, 1st Degree.) Present — Pigott, Jr., P. J., Green, Hayes, Scudder and Kehoe, JJ.